Citation Nr: 1132186	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  08-03 332A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for trunkcal pruritic dermatitis.

2.  Entitlement to a rating higher than 80 percent for Morphea en coupe de sabre of the face, forehead and chin, including on an extra-schedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the military from June 1977 to June 1980 and from March 1981 to February 1982.

This appeal to the Board of Veterans' Appeals (Board) is from an April 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim for a higher rating for his Morphea en coupe de sabre of the face, forehead and chin, which, at the time, was rated as 30-percent disabling, and his claim for a rating higher than 10 percent for his trunkcal pruritic dermatitis.  Another RO decision since issued, however, in May 2009, increased the rating for the Morphea from 30 to 80 percent retroactively effective from August 17, 2006.  He has continued to appeal, requesting an even higher rating, including on an extra-schedular basis.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (A Veteran is presumed to be seeking the highest possible rating, unless he expressly indicates otherwise).

Because they require further development before being decided on appeal, however, the Board is remanding the claims to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

The Veteran now has the highest possible schedular rating of 80 percent for his Morphea under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7800 (2008), which rates the disability as burn scars, scars due to other causes, or other disfigurement of the head, face or neck.  But there remains for consideration whether he is entitled to an even higher rating on an extra-schedular basis.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


Ordinarily, VA's Rating Schedule will apply unless there are exceptional or unusual factors or circumstances that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(a), (b) (2010).  
According to § 3.321(b)(1), an extra-schedular rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The Court has held that the question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Bagwell stands for the proposition that the Board may deny extra-schedular ratings, provided that adequate reasons and bases are articulated.  See VAOPGCPREC 6-96 (Board may deny extra-schedular ratings, provided that the RO has fully adjudicated the issue and followed appropriate appellate procedure).  Bagwell left intact a prior holding in Floyd v. Brown, 9 Vet. App. 88, 95 (1996), wherein the Court had found that when an extra-schedular grant may be in order, the matter must be referred, pursuant to 38 C.F.R. § 3.321, to those "officials who possess the delegated authority to assign such a rating in the first instance."  See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In a more recent case, the Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  If the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

Here, there are suggestions of an exceptional disability picture regarding the Veteran's Morphea, beyond that contemplated by the schedular criteria of DC 7800.  In particular, a March 2007 letter from the Veteran's private physician, Dr. F.M., indicates the Morphea en coup de sabre (versus a differential diagnosis of Parry Romberg disease) needs to be treated by sun avoidance, daily SPF sunscreen, and tinting of the Veteran's car windows.  So the Morphea requires behavioral modification, including in his day-to-day activities and functioning.

His dermatitis also needs to be reexamined to reassess its severity.  The condition is rated under 38 C.F.R. § 4.118, DCs 7899-7806 (2008).  The representative has indicated the prior VA compensation examination in May 2008 was during an inactive phase of the disease, so not during a time when the condition was at its worst.  See May 2011 informal hearing presentation.  The Court has recognized that skin disorders, by their inherent nature, often wax and wane so are sometimes in worse stages than others.  It therefore is best to try and examine the Veteran during an active, rather than inactive, stage of the disease.  See Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  Moreover, that May 2008 VA compensation examination was more than 3 years ago.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  


The AMC also needs to confirm there are no outstanding treatment records, such as at the local VA Medical Center (VAMC) in Gainesville, Florida.  According to the treatment records currently in the file, the Veteran was last seen there in January 2009.  That was over 21/2 years ago, so he very well may have received treatment there or elsewhere more recently, especially since his representative's July 2009 statement noted ongoing treatment for the Morphea.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (indicating VA has constructive, if not actual, notice of this additional evidence because it is generated within VA's healthcare system).  So any additional treatment records that are potentially relevant to the claims would need to be obtained before deciding this appeal.  See 38 U.S.C.A. § 5103A(c)(2) (West 2002); 38 C.F.R. §§ 3.159(c)(2), (c)(3) (2010).

Accordingly, the claims are REMANDED for the following additional development and consideration:

1.  Ask the Veteran whether there are any additional VA or private treatment records that need to be obtained and considered in this appeal, including from the VAMC in Gainesville, Florida.  If there are, and he provides the necessary information, obtain these additional records, including any from the Gainesville VAMC dated since January 2009.

If these or any other requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c) and (e).


2.  After completing the requested development in action paragraph #1, schedule an appropriate VA compensation examination to reassess the severity of the Veteran's dermatitis.  He is hereby advised that failure to report for this scheduled VA examination, without good cause, will have adverse consequences on this pending claim.  38 C.F.R. § 3.655.  The examination should include any diagnostic testing or evaluation needed.  The claims file, including a complete copy of this remand, must be made available for review of the pertinent medical and other history.
The examiner must discuss the underlying medical rationale for all opinions or conclusions expressed.

When reassessing the severity of the Veteran's dermatitis, the examiner must specifically indicate:

(1) the percentage of the entire body that is affected;

(2) the percentage of the exposed areas of the body that is affected; and

(3) whether treatment of the dermatitis requires systemic therapy, such as corticosteroids or other immunosuppressive drugs, and if so, the annual duration in weeks that is required.


3.  Then readjudicate this claim for a rating higher than 10 percent for the dermatitis in light of the additional evidence.  

Also determine whether the Veteran's Morphea is entitled to extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  If it is, refer this claim to the Under Secretary for Benefits or the Director of Compensation and Pension Service for this special consideration.

4.  For any claim that is not granted to the Veteran's satisfaction, send him a supplemental statement of the case (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


